Citation Nr: 0814776	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for bilateral shin splints.

3.  Entitlement to a compensable rating for hemorrhoids with 
a history of anal fissure.   

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a gastrointestinal 
disability.

7.  Entitlement to service connection for headaches.




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In January 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO in Phoenix, 
Arizona.  A transcript of that hearing is of record.

In addition to the issues listed above, the veteran also 
appealed the issue of entitlement to a higher rating for a 
left knee disability.  However, during the January 2008 
hearing he withdrew his appeal with respect to that issue. 

The issues of entitlement to service connection for a left 
ankle disability, neck disability, gastrointestinal 
disability and a chronic headache disability are addressed in 
the remand that follows the order section of this decision.





FINDINGS OF FACT

1.  The veteran does not have a disability of either eye.

2.  In an unappealed January 1992 rating decision, the RO 
denied service connection for bilateral shin splints.

3.  The evidence received subsequent to the RO's January 1992 
rating decision is cumulative or redundant of evidence 
already of record or does not raise a reasonable possibility 
of substantiating the claim.

4.  The veteran's hemorrhoids are not more than moderate in 
severity.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
shin splints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  The criteria for a compensable rating for hemorrhoids 
with a history of anal fissure have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's service connection claim, the 
record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in April 2004, prior to its initial 
adjudication of the claims.  Although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of this claim until after adjudication 
of the issues, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for eye disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

With respect to the veteran's increased rating claim, the 
Board notes that the Court has recently provided guidance 
concerning the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, March 2006 letters informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his hemorrhoids and the effect that worsening has on his 
employment and daily life.  They also informed him to submit 
any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his hemorrhoid disability in 
the August 2005 Statement of the Case.  

With respect to the veteran's claim to reopen, the Board 
notes that in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In April 2004, the RO sent the veteran a letter informing him 
of the requirement that he submit or identify new and 
material evidence.  This letter also informed him of the 
meanings of those terms and that he should submit or identify 
evidence showing that his shin splints have existed from the 
time of his military service to the present.  In an April 
2005 letter, he was informed that he should submit medical 
evidence showing that he has chronic shin splints and that 
they are related to service.  Both of these letters informed 
him that he should submit any pertinent evidence in his 
possession and informed him of the assistance that VA would 
provide to obtain evidence on his behalf.  Although he was 
not specifically informed that service connection was 
previously denied for the condition because he was not shown 
to have chronic shin splints, he was appropriately informed 
of the unique character of the evidence that he must submit 
or identify.   

Although the veteran was not provided adequate notice with 
respect to the claim to reopen or the disability-rating or 
effective-date element of any of the claims until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that neither an increased rating for hemorrhoids, 
service connection for eye disability, nor reopening of a 
claim for service connection for bilateral shin splints is 
warranted.  Consequently, no effective date for an increased 
rating for hemorrhoids, and no disability rating or effective 
date for service connection for shin splints or eye 
disability will be assigned, so the failure to provide 
earlier notice with respect to those element of the claims 
was no more than harmless error.  Moreover, following the 
provision of the required notice and the completion of all 
indicated development, the RO readjudicated the claims.  
There is no indication or reason to believe that any ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA and private treatment records have been 
obtained.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 


Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Refractive error is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3..303(c).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Bilateral Eye Disability 

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.

While the veteran was found to have decreased vision while in 
service, neither the service medical records not any of the 
post-service medical evidence shows that he has been found to 
have a disease or injury of either eye.  Moreover, no 
abnormality of either eye was identified on a VA examination 
in March 2006.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, although he is competent 
to report on his symptoms, as a lay person without medical 
training, the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Accordingly, 
his statements are considered less probative than the 
objective medical findings.

Since a clear preponderance of the medical evidence 
establishes that he does not have this claimed disability, 
service connection is therefore not warranted.







Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran originally filed a claim for service connection 
for bilateral shin splints in June 1991.  In a January 1992 
unappealed rating decision, the RO denied the veteran's claim 
based on a finding that a post-service VA examination 
completed in August 1991 was silent for residuals of shin 
splints.  

The evidence added to the record since the January 1992 
rating decision consists of written statements and oral 
testimony from the veteran noting that his shin splints began 
in service while running on concrete and have continued to 
the present.  The veteran's statements are insufficient to 
establish a reasonable possibility of substantiating the 
claim because lay persons are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).
 
No medical evidence of shin splints or residuals thereof has 
been added to the record since January 1992.  Accordingly, 
the Board concludes that new and material evidence has not 
been presented to reopen this claim.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Internal or external hemorrhoids warrant a noncompensable 
evaluation if they are mild or moderate.  Large or thrombotic 
hemorrhoids, which are irreducible with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
evaluation.  A 30 percent evaluation is warranted for 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The March 2006 VA examination report shows that the veteran 
complained of constantly painful external hemorrhoids with 
intermittent use of suppositories and creams.  He denied any 
thrombosis or surgical procedures.  The examiner noted that 
the report of a recent colonoscopy described the veteran's 
hemorrhoids as medium, external, and uncomplicated.  The 
current examination did not disclose hemorrhoids.  A history 
of external hemorrhoids was diagnosed.

At the January 2008 Travel Board hearing, the veteran 
testified that he presently had hemorrhoids which were 
painful.  

The medical evidence shows that the veteran has not been 
found to have fissures or large or thrombotic hemorrhoids 
during the period of this claim.  In addition, the medical 
evidence does not show persistent bleeding or anemia 
associated with the hemorrhoids.  Accordingly, the Board 
concludes that a compensable rating is not warranted under 
Diagnostic Code 7336.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for the disability 
but has found none.  The Board has also considered whether 
the case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
veteran's hemorrhoids would be to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.

Reopening of the claim for entitlement to service connection 
for bilateral shin splints is denied.

A compensable rating for hemorrhoids is denied. 


REMAND

The veteran contends that his current left ankle disability, 
neck disability, gastrointestinal disability, and headaches 
are etiologically related to his active military service.  
Service medical records show that the veteran was treated on 
several occasions for these disabilities during his active 
military service.

The veteran has been currently diagnosed with left ankle pain 
with instability, mild stenosis of the cervical spine, 
gastritis due to H. pylori, and chronic daily headaches.  
Though the veteran was provided a VA examination in March 
2006 a medical opinion as to any nexus between his current 
disabilities and his military service was not rendered.  
Therefore, the Board has determined that the veteran should 
be afforded a VA examination to determine the etiology of his 
currently diagnosed disorders. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his each currently 
present left ankle disorder, cervical 
spine disorder, gastrointestinal disorder, 
and chronic headache disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present disability as to 
whether there is a 50 percent or better 
probability that such disability is 
related to the veteran's active military 
service.  The examiner should also provide 
the rationale for all opinions expressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claims based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran should be furnished a Supplemental 
Statement of the Case and given the 
requisite opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


